Citation Nr: 0607014	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-39 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had honorable active service in the United States 
Army from July 1989 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen a June 
2002 rating decision that became final in June 2003.


FINDINGS OF FACT

1. A June 2002 rating decision denying the veteran's claim 
for service connection for ulcerative colitis was not 
appealed within one year of the appellant being notified.

2. The evidence submitted since the June 2002 decision is new 
and material.

3. A preponderance of the evidence is against a finding that 
ulcerative colitis is related to service. 


CONCLUSIONS OF LAW

1. The June 2002 rating decision denying service connection 
for ulcerative colitis is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (2005).

2. Evidence submitted in support of the veteran's January 
2004 request to reopen his claim is new and material, and the 
claim for service connection for ulcerative colitis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).


3. Ulcerative colitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter to the veteran dated April 2004, the RO notified 
the veteran of his obligation pursuant to 38 C.F.R. § 3.156  
to submit new and material evidence in order to reopen his 
claim.  The April 2004 letter, the October 2004 statement of 
the case (SOC) and the March 2005 supplemental statement of 
the case (SSOC), the RO notified the veteran of the VCAA and 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his claim but that he had 
to provide enough information so that VA could request the 
relevant records.  The SOC advised the veteran and his 
representative of all the pertinent laws and regulations 
regarding his claim.  The April 2004 letter, the SOC and the 
SSOC contained the pertinent language from the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  At the veteran's 
request, the RO obtained certain VA medical records to be 
considered in support of his request to reopen his claim.  
Thus, to the extent that the letter notifying the veteran of 
the VCAA may not have technically informed him of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA.  The Board finds 
that the notifications received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 119-120.  The Board 
finds in this case that the veteran has not been prejudiced 
by the timing of the notice.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  No useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc), vacated on other grounds sub nom., Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-122.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Rating decisions are to be based on evidence on file at the 
time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision and the decision becomes final 
if an appeal is not perfected within one year.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 3.158(a), 
20.302, 20.1103 (2005).  The RO denied service connection for 
ulcerative colitis in June 2002, and the veteran was notified 
of that decision in the same month.  The veteran did not file 
a timely appeal and that decision became final in June 2003. 
The veteran's claim may be reopened and considered on the 
merits only if new and material evidence has been submitted 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a) 
(2005).  In determining whether evidence is new and material, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence has been submitted in support of the veteran's 
claim in the form of VA medical records dated December 2003 
to August 2004, including a VA medical opinion dated August 
2004, and an August 2005 VA outpatient record.  The August 
2004 VA medical opinion specifically addresses the question 
of whether the veteran's ulcerative colitis developed while 
he was in the service.  The August 2005 outpatient record 
indicates that the veteran's ulcerative colitis could be 
related to service.  Therefore, the new evidence is material 
to the veteran's claim for service connection.

Accordingly, the Board finds that new and material evidence 
has been submitted sufficient to reopen the veteran's claim 
for service connection for ulcerative colitis.

Having reopened the appellant's claim for service connection 
of ulcerative colitis, the case must now be considered based 
on a de novo review of the record, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The veteran clearly has a current disability in the form of 
ulcerative colitis.  Medical evidence of record references 
the veteran's current disability in the context of his active 
duty service.  Although the records indicate that the veteran 
was treated in service for abdominal pains and 
gastrointestinal problems on three occasions between November 
1991 and February 1994, these episodes were attributed at the 
time to acute gastroenteritis or antibiotic therapy.  In 
fact, the veteran's service medical records are negative for 
any treatment or diagnoses of ulcerative colitis in service.  
The veteran's post-service VA treatment records indicate that 
the veteran was not diagnosed with ulcerative colitis until 
six years after discharge, in 2000 or 2001.  

The August 2004 VA medical examination report was prepared by 
a VA doctor who was requested to provide a medical opinion 
for the purpose of the veteran's claim.  In preparing the 
opinion, the doctor reviewed the veteran's service medical 
records and VA claim file.  The doctor found that the issue 
of service connection for ulcerative colitis could not be 
resolved "without resorting to mere speculation."

An August 2005 VA outpatient treatment record noted that, 
given the veteran's history he could have had ulcerative 
colitis while serving in the Gulf War.  The notation, by a 
nurse practitioner, did not suggest that it was as likely or 
more likely than not that ulcerative colitis had its onset in 
service, only that it was possible that it was present in 
service.  In essence, it is not different from the opinion 
from the August 2004 VA medical examination report.  Relating 
ulcerative colitis to service would be speculative under the 
circumstances.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  Thus, the preponderance of the 
evidence of record weighs against the veteran's contention 
that his current disability of ulcerative colitis is related 
to service.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for ulcerative colitis, on a ground different from that of 
the RO, the veteran has not been prejudiced by the decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the veteran has been informed of the elements 
required service connection and he has argued for service 
connection in his original application for VA benefits and 
throughout the course of this appeal.  The Board further 
finds that the veteran has been duly notified of the 
requirements for service connection and assisted in every way 
to obtain pertinent evidence.  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for ulcerative colitis, the appeal is granted to this extent 
only.

Service connection for ulcerative colitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


